LYONDELLBASELL INDUSTRIES AF S.C.A. LONG-TERM INCENTIVE PLAN PHANTOM UNIT AWARD AGREEMENT By letter dated April 1, 2008 (the “Grant Letter”), LyondellBasell Industries AF S.C.A., a Luxembourg company (the “Company”), grants to the recipient of the Grant Letter (the “Participant”) an award under the LyondellBasell Industries AF S.C.A. Long-Term Incentive Plan (the “Plan”), as further described herein. Effective as of April 1, 2008 (the “Grant Date”), the Company now grants to Participant and Participant accepts the number of Phantom Units set forth in the Grant Letter (the “Award”).This Award is subject to the terms and conditions of the Plan, this Award Agreement, and the Grant Letter. 1.Relationship to the Plan. This Award is subject to all of the terms and conditions of the Plan and to such administrative requirements or interpretations as the Plan Administrator, acting in its sole discretion, may adopt. 2.Definitions. Except as defined in this Award Agreement, capitalized terms have the meanings ascribed to them in the Plan, and, if not defined therein, the Equity Purchase Agreement. “Affiliate” means, with respect to any Person or entity, any other Person or entity that directly or indirectly through one or more intermediaries controls or is controlled by or is under common control with such Person or entity.“Control” means the power to direct the management and policies of a Person or entity, affirmatively (by direction) and negatively (by veto), directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Appraised Unit Value,” as of any date, shall mean the Appraised Value of NAG as of the applicable Valuation Date divided by the number of outstanding NAG Units as of such Valuation Date. “Appraised Value,” as of any date, shall mean the value of NAG that a willing buyer would pay to a willing seller in an arm’s length transaction as of such date, determined by the
